



Rider Clauses 32 to 45
to be deemed incorporated to the
Bareboat Charter Party
Dated 23 May 2018
(the "Charter")
Between

Bulk Trident Ltd., as Charterers
and


Katayama Marine S.A., as Owners
in respect of the vessel


MV BULK TRIDENT


 
32.    Delivery
(a)    The Charterers shall take delivery of the Vessel under this Charter
simultaneously with delivery by the Charterers as sellers to the Owners as
buyers under the MOA, and the Owners shall deliver the Vessel to the Charterers
under this Charter in the same moment as the Owners take delivery of the Vessel
under the MOA.


In the event that the Vessel is not delivered under the MOA or the MOA is
cancelled, terminated or rescinded for any reason, this Charter shall
automatically terminate without any liability between the parties hereunder.


(b)    For the avoidance of doubt, it is acknowledged that the Charterer, at the
time of delivery of the Vessel under this Clause 32, owns any bunkers, unused
lubricating and hydraulic oils and greases in storage tanks and unopened drums
and unused stores and provisions (hereinafter referred to as the "Bunkers")
remaining on board the Vessel on the delivery date and as a result the Owner and
the Charterer will not settle the Bunkers at the time of delivery of the Vessel
under this Charter.


33.
Conditions for delivery

Prior to delivery of the Vessel under this Charter, the parties shall exchange
the following documents:


(i)
One (1) original Certificate of Good Standing or Secretarial Certificate,
stating all Directors;



(ii)
certified copies of the corporate resolutions of the Owners and the Charterers
approving the contents of and the entering into of the Charter and MOA;



(iii)
original, notarised and apostilled Power of Attorney granted by the Owners and
the Charterers with respect to the representative(s) at closing and the persons
signing this Charter and the MOA;



(iv)
Such other documents as each of the Owner and Charterer may reasonably require.










--------------------------------------------------------------------------------





34.    Vessel’s condition on delivery
The Vessel shall be delivered under this Charter in the same condition and with
the same equipment, inventory and spare parts as she is delivered to the Owners
under the MOA. The Charterers know the Vessel’s condition at the time of
delivery, and expressly agree that the Vessel's condition as delivered under the
MOA is acceptable and in accordance with the provisions of this Charter. The
Vessel shall be delivered to the Charterers under the Charter strictly "as
is/where is", and the Charterers, throughout the Charter period, shall have no
claim against the Owners under this Charter or otherwise as a result of the
Vessel’s physical condition.
    
35.
Inspection on re-delivery of the Vessel (see also clauses 7)

In connection with the redelivery of the Vessel under the Charter, the Vessel
shall not be dry-docked unless required by the Classification Society.


In lieu of dry-docking, Owners shall have the right to appoint a diver
acceptable to the Classification Society to undertake an underwater inspection
at a convenient port with due consultation between Owners and Charterers. Such
divers’ inspection shall be carried out at Owners’ expense (unless damage
affecting the class is found, in which case the Charterers shall bear the cost)
and without interference to the Vessel’s normal operation.


Should such underwater inspection reveal damages that affect the class of the
Vessel whereby such damage repairs cannot be made to the Vessel without
dry-docking and the Classification Society will not grant an extension, then
Vessel is to be dry-docked as soon as possible by Charterers to repair such
damages to the Classification Society’s satisfaction at Charterers’ time and
expense.


If in the opinion of the Classification Society the damages do not necessitate
immediate dry-docking, then the Classification Society shall issue a certificate
showing the extent and place of damage and Charterers shall repair same to the
satisfaction of the Classification Society at next dry-docking, provided that
such dry-docking is within the Charter Period. If the next Classification
Society dry-docking is after the re-delivery of the Vessel under this Charter,
the Charterers shall in their option (i) repair such damages before redelivery
of the Vessel hereunder or (ii) provide the Owners with an agreed lump sum, (the
Charterers and the Owners shall each select a reputable shipyard in the
redelivery range and obtain from such shipyard a quotation for the cost of
repairs of the damage. The estimated cost of repairs shall be refined as the
average of the two quotations obtained from the two shipyards), a first class
bank guarantee or sum a cash deposit to be provided, in the Charterers’ option,
covering the expected costs of such repairs.


This Clause 35 shall not apply if the Charterers exercise their purchase option
as set out in Clause 39.


The Vessel with everything belonging to her shall be at the Charterers’ risk and
expense until she is redelivered to the Owners, but subject to the terms and
conditions of this Agreement she shall be redelivered and taken over as she was
at the time of joint surveys in accordance with clause 7 in this agreement, fair
wear and tear excepted.
 
36.    Familiarisation
The Owners shall have a right to place two representatives on board the Vessel
for familiarisation purposes twenty one (21) days prior to the redelivery of the
Vessel to Owners under this charter. These representatives shall sign the
Charterers’ usual indemnity form.







--------------------------------------------------------------------------------





This Clause 36 shall not apply if the Charterers exercise their purchase option
as set out in Clause 39.


37.    Owners’ Assignment, Performance Guarantee and Quiet Enjoyment Letter
The Owners shall have the right to assign to any and all mortgagees of the
Vessel who are banks financing the Vessel any and all of the rights, benefits
and interest of the Owners in and to this Charter, including but not limited to
assignments of earnings and assignment of this Charter.


The Charterers is entitled to require a quiet enjoyment letter from the
financiers of the Owners, in customary form for these transactions, and the
Owners shall also agree to issue a quiet enjoyment letter to the Charterers.


Provided no event of default has occurred and is continuing under this Charter,
the Owner undertakes that it will not interfere with the quiet use, operation,
possession or enjoyment of the Vessel.


The performance of the Chartereres hereunder shall be guaranteed by Pangaea
Logistics Solutions Ltd., whereas the performance of the Owners shall be
guaranteed by Katayama Kisen Co., Ltd. The guarantees shall be in the format
attached hereto as appendix B.


38.    Transfer of the Vessel
(a)
Any change of ownership of the Vessel or of the ownership of the Owners during
the Charter Period shall require the Charterers' prior written approval which
Charterers shall be at full discretion whether to grant of decline.



(b)
Each of the Owners and Charterers shall during the Charter Period be entitled to
assign their position under the Charter to another third party entity. Such
right shall be subject to (i) the prior written consent of each of the Parties
respectively, such consent not be unreasonable withheld, and (ii) that the
guarantees granted by Pangaea Logistics Solutions Ltd. and Katayama Kisen Co.,
Ltd. shall continue to remain in full force and effect irrespective of the said
assignment(s) under the Charter. Each Party shall bear their own costs related
to such assignment.



If, as a result of a change in law relating specifically to the circumstances of
the Charterers and/or the Owners after the date of this Charter there would be
material adverse economic consequences to the Charterers of them continuing to
perform their obligations under the Charter the Charterers shall have the
option, to novate this Charter to an Affiliate provided always that,
notwithstanding such novation, this Charter would continue on identical terms
(save for logical, consequential or mutually agreed amendments) and the Charter
Guarantor shall remain jointly and severally liable with such Affiliate to the
Owners for performance of all obligations by such Affiliate pursuant to this
Charter after such novation.
    
The Charterers agree and undertake to enter into (and procure that such
Affiliate and the Charter Guarantor enter into) or deliver to the Owners any
such documents as the Owners (at its sole discretion) shall require in
connection with such novation, including but not limited to such additional
Security Documents and legal opinions as the Owners may require. Any documented
costs or expenses whatsoever (including but not limited to legal costs) arising
in relation to such novation and any conditions imposed by the Owners in giving
their consent shall be borne by the Charterers.





--------------------------------------------------------------------------------







39.    Charterers’ Purchase Option
Charterers’ option to purchase the Vessel at any time during the Charter,
starting from end of 3rd year, or in case of a default hereunder by the Owners
or Charterers, at any time during the Charter at following prices or pro rata of
the current year:
    
The Purchase Option Price to be paid to the Owners upon delivery of the Vessel:
The Purchase Option Price = A – [ (A-B) / 365 x C]


Example purchase options after 5 years and 1 month (31 days):
    
USD 5,380,000 – [(5,380,000-3,705,000)/365 x 31) = USD 5,237,740
    
Where:
A: the amount indicted below for the end of the year immediately prior to the
applicable delivery date;
B: the amount indicted below for the end of the year of such delivery date; and
C: the actual number of days from the beginning of the year to which the
delivery date belongs:


(i)
at a price of USD 13,000,000 at the date of this Charter;

(ii)
at a price of USD 11,375,000 at the end of year 1 of this Charter;

(iii)
at a price of USD 9,750,000 at the end of year 2 of this Charter;

(iv)
at a price of USD 8,730,000 at the end of year 3 of this Charter;

(v)
at a price of USD 7,055,000 at the end of year 4 of this Charter;

(vi)
at a price of USD 5,380,000 at the end of year 5 of this Charter;

(vii)
at a price of USD 3,705,000 at the end of year 6 of this Charter;

(viii)
at a price of USD 2,030,000 at the end of year 7 of this Charter;

(ix)
at a price of USD 355,000 at the end of year 8 of this Charter;



In the Event a Default by Owners occurs, and is continuing according to the
terms and conditions of this Charter, then the Charterers may exercise its
Purchase Option earlier than 36 months after commence of the Charter.


The Charterers must give a minimum of 90 (ninety) days’ notice of their
intention to buy the Vessel. The purchase price to be paid to the Owners upon
delivery of the Vessel as per Clause 3 of the Memorandum of Agreement attached
hereto as Appendix A. The Vessel shall be delivered as soon as possible after
expiry of the 90 (ninety) days notice and Owners undertake to render the
necessary assistance in order to achieve this. Once the purchase option has been
exercised by Charterers, they may not withdraw same.


The Charterers shall accept the Vessel on an "AS IS, WHERE IS" basis and the
Owners shall, take such steps to obtain and furnish such documents and take such
other actions as the Charterers may reasonably request in order to facilitate
the sale and re-registration of the Vessel under such flag as the Charterers may
designate.


With respect to such sale, the Owners warrant that the Vessel at such sale shall
be free of any encumbrances whatsoever and that the Owners have not committed
any act or omission which would impair title to the Vessel and Owners hereby
agree to indemnify and hold harmless Charterers in respect of any and all
damages, costs, losses, liabilities and expenses whatsoever resulting from any
breach of such warranty.







--------------------------------------------------------------------------------





The terms and conditions of the form of the Memorandum of Agreement attached
hereto as Appendix A shall govern the purchase of the Vessel as set out in this
Clause 39.


Upon completion of such purchase of the Vessel as set out in this Clause 39, the
Charter and all further rights and obligations of the parties hereunder (except
for indemnities and other obligations that by their nature should survive the
termination of this Charter) shall terminate.




40.
Insurance

(a)
For the purposes of this Charter, the term "Total Loss" shall mean any actual or
constructive or compromised or agreed or arranged total loss of the Vessel
including any such total loss as may arise during a requisition for hire.



(b) The Charterers undertake with the Owners that throughout the Charter
Period:-


(i) without prejudice to their obligations under Clause 13 hereof, they will
keep the Vessel insured on the basis of the Institute Time Clauses (Hull) (or on
such other terms as shall be reasonably acceptable to the Owners and their
Mortgagee) with such insurers (including P&I and war risks associations) as
shall be reasonably acceptable to the Owners with deductibles reasonably
acceptable to the Owners and that any P&I association which is a member of the
International Group of P&I Clubs and H&M underwriters with security rating A.
The Charterers to provide such rating sheet annually to the owners. Charterers’
current H&M underwriters shall be deemed to be pre-approved (it being agreed and
understood by the Charterers that there shall be no element of self-insurance or
insurance through captive insurance companies without the prior written consent
of the Owners);


(ii) the policies in respect of the insurances against fire and usual marine
risks and the policies or entries in respect of the insurances against war risks
shall, in each case, be endorsed to the effect that payment of a claim for a
Total Loss will be made to the Owners (or the Mortgagees as assignees thereof)
(who shall upon the receipt thereof apply the same in the manner described in
Clause 40(e) hereof);


(iii) the Charterers shall procure that duplicates of all cover notes, policies
and certificates of entry shall be furnished to the Owners for their custody,
upon request;


(iv) the Charterers shall procure that the insurers and the war risk and
protection and indemnity associations with which the Vessel is entered shall:
          
(A) furnish the Owners and Mortgagee with a letter or letter of undertaking in
such form as may from time to time be reasonably required by the Owners, and
  
(B) supply to the Owners such information in relation to the insurances
effected, or to be effected, with them as the Owners may from time to time
reasonably require; and


(v) the Charterers shall procure that the policies, entries or other instruments
evidencing the insurances are endorsed to the effect that the insurers shall
give to the Owners not less than ten (10) days prior written notification of any
amendment, suspension, cancellation or termination of the insurances, unless
subject to any automatic termination/cancellation of cover provisions in the
relevant insurances, in which event, if such insurances are automatically
terminated/cancelled, Owners shall





--------------------------------------------------------------------------------





be advised promptly and Charterers shall immediately procure re-instatement or
replacement insurances of those terminated/cancelled insurances.


(c) Notwithstanding anything to the contrary contained in Clauses 13 and 40 (b)
hereof, the Vessel shall be kept insured during the Charter Period in respect of
marine and war risks on hull and machinery basis for not less than the total
insured value (H&M value, Hull Interest and freight interest) specified in
column (b) in the table set out below in respect of the one-yearly period during
the Charter Period specified in column (a) (on the assumption that the first
such period commenced on the delivery date) against such amount (hereinafter
referred to as the "Minimum Insured Value");
          
(a) (b)
Year     Minimum Insured Value
1
USD 15,000,000

2
USD 12,512,500

3
USD 10,725,000

4
USD 8,937,500

5
USD 7,150,000

6
USD 5,380,000

7
USD 3,705,000

8
USD 2,030,000



or the market value of the Vessel as between a willing seller and a willing
buyer in charter-free condition (the "Market Value"), whichever is the higher.
The following shall apply with respect to the Market Value: If Owners consider
the Market Value to be higher than the Minimum Insured Value set out in table
(b) above, but Charterers have not increased the insurance value compared to the
Minimum Insured Value, Owners may, unless the parties agree on the Market Value,
request Charterers to obtain a valuation of the Vessel's Market Value from
Clarksons Shipbrokers or another reputable shipbroker agreed upon by Owners and
Charterers. If the Market Value as determined by the appointed shipbrokers is
lower or equal to the Minimum Insured Value at the material time, the costs of
valuation to be borne by the Owners. If the Market Value as determined by the
appointed shipbrokers is higher than the Minimum Insured Value at the material
time, the costs of valuation to be borne by the Charterers, who shall also
arrange for the necessary amendment of relevant insurances. Owners may request a
valuation no more than once per 12 month period.


(d) If the Vessel becomes a Total Loss or becomes subject to Compulsory
Acquisition, the chartering of the Vessel to the Charterers hereunder shall
cease and the Charterers shall:-
 
(i) immediately pay to the Owners all hire, and any other amounts, which have
fallen due for payment under this Charter and have not been paid as at up to the
date on which the Total Loss or Compulsory Acquisition occurred as described
below (the "Date of Loss") together with interest thereon as set out in Clause
11 (f) and shall cease to be under any liability to pay any hire, but not any
other amounts, thereafter becoming due and payable under this Charter. All hire
and any other amounts prepaid by the Charterers relating to the period after the
Date of Loss shall be forthwith refunded by the Owners and any hire paid in
advance to be adjusted/reimbursed:


　　 (ii) For the purpose of ascertaining the Date of Loss:-
    
(A) an actual total loss of the Vessel shall be deemed to have occurred at noon
(London time) on the actual date the Vessel was lost but in the event of the
date of the loss being unknown





--------------------------------------------------------------------------------





the actual total loss shall be deemed to have occurred at noon (London time) on
the date on which it is acknowledged by the insurers to have occurred;


(B) a constructive, compromised, agreed, or arranged total loss of the Vessel
shall be deemed to have occurred at noon (London time) on the date that notice
claiming such a total loss of the Vessel is given to the insurers, or, if the
insurers do not admit such a claim, at the date and time at which a total loss
is subsequently admitted by the insurers or the date and time adjudged by a
competent court of law or arbitration tribunal to have occurred. Either the
Owners or, with the prior written consent of the Owners (such consent not to be
unreasonably withheld), the Charterers shall be entitled to give notice claiming
a constructive total lose but prior to the giving of such notice there shall be
consultation between the Charterers and the Owners and the party proposing to
give such notice shall be supplied with all such information as such party may
request; and
   
(C) Compulsory Acquisition shall be deemed to have occurred at the time of
occurrence of the relevant circumstances described in Clause 25(b) hereof.


(e)
All moneys payable under the insurance effected by the Charterers pursuant to
Clauses 13 and 40, or other compensation, in respect of a Total Loss or pursuant
to Compulsory Acquisition of the Vessel shall be received in full by the Owners
(or the Mortgagees as assignees thereof) and applied by the Owners (or, as the
case may be, the Mortgagees):

 
FIRSTLY, in payment of all the Owners’ or the Charterers’ costs incidental to
the collection thereof,


SECONDLY, in or towards payment to the Owners (to the extent that the Owners
have not already received the same in full) of a sum equal to the Purchase
Option Price as per the table in clause 39 immediately above, for the year in
which the Date of Loss occurs and which shall be calculated pro rata per diem,


THIRDLY, the Owners, towards the payment of outstanding amount, if any, of that
certain Loan Agreement entered into by and between The Yamaguchi Bank, Ltd. and
the Owners, and


FORTHLY, in payment of any surplus to the Charterers by way of compensation for
early termination.


(f) In respect of partial losses, any payment by Underwriters not exceeding USD
500,000 shall be paid directly to the Charterers who shall apply the same to
effect the repairs in respect of which payment is made. Any moneys in excess of
USD 500,000 payable under such insurance other than Total Loss shall be paid to
the Charterers subject to the prior written consent of the Owners or the Owners’
bank but such consent shall not be unreasonably withheld. In the absence of such
prior written consent the money shall be paid to the Owners or the Owners’ bank.


(g) The provisions of Clauses 13 and 40 hereof shall not apply in any way to the
proceeds of any additional insurance cover effected by the Owners and / or the
Charterers for their own account and benefit.




41.
Inconsistency



In case of any inconsistency between (i) the standard terms of this Charter and
(ii) the amendments and Rider Clauses 32 – 45, the latter shall prevail.







--------------------------------------------------------------------------------





42.        Charterers' Down Payment
In  consideration  of  achieving reduced monthly charter hire payments for the 
duration  of  the Charter Period (eight (8) years), the Charterers shall, at the
time of delivery of  the  Vessel,  pay to the Owners as prepayment  of  hire 
the  sum  of  USD  2,000,000  (the "Charterers' Down Payment").
 
The Charterers' Down Payment shall be set off against the Purchase Price of the
Vessel under the MOA and payment is subject to the delivery of the Vessel to the
Owners as "buyers" from the Charterers as "sellers" under the MOA and also
delivery of the vessel by the Owners to the Charterers under the Charter.
 
The Charterers' Down Payment shall be non-refundable except when there is an
event of default by Owners  leading  to  Charterers being permanently deprived
of the usage of the Vessel (irrespective of whether the Charter is formally
terminated or not), in which case the Owners shall refund to the Charterers the
amount of USD 20,833.33 per calendar month for each month, counting from the
date of Charterers being deprived of the Vessel’s use of the Vessel up to what
would have been, but for the deprivation, the end of the 8th year of the
charter. Such refund shall be without prejudice to any right or claim the
Charterers may have against the Owners as a result of such deprivation of use
and/or default or termination.
The Charterers’ Down Payment is subordinated to the first priority mortgage.


43.        Loan Outstanding for Interest Portion
In the charter hire structure set out in Box 22, the Interest Portion shall be
calculated by Owner’s Loan Outstanding in the table set out below, times (1.7% +
3-month USD LIBOR) times Number of days during next hire divided by 360days.
The 3-month USD LIBOR to be used is the one published by ICE LIBOR five (5)
banking days prior to the hire payment due date.
Should the 3-month USD LIBOR published by ICE LIBOR turn negative, then zero (0)
to be applied in calculation of hire payment.


 
 
 
 
 
 
1st Year
1st Month
13,000,000
　
2nd Year
13th Month
11,375,000
1st Year
2nd Month
12,864,583
 
2nd Year
14th Month
11,239,583
1st Year
3rd Month
12,729,167
 
2nd Year
15th Month
11,104,167
1st Year
4th Month
12,593,750
 
2nd Year
16th Month
10,968,750
1st Year
5th Month
12,458,333
 
2nd Year
17th Month
10,833,333
1st Year
6th Month
12,322,917
 
2nd Year
18th Month
10,697,917
1st Year
7th Month
12,187,500
 
2nd Year
19th Month
10,562,500
1st Year
8th Month
12,052,083
 
2nd Year
20th Month
10,427,083
1st Year
9th Month
11,916,667
 
2nd Year
21st Month
10,291,667
1st Year
10th Month
11,781,250
 
2nd Year
22nd Month
10,156,250
1st Year
11th Month
11,645,833
 
2nd Year
23rd Month
10,020,833
1st Year
12th Month
11,510,417
　
2nd Year
24th Month
9,885,417






--------------------------------------------------------------------------------





3rd Year
25th Month
9,750,000
　
4th Year
37th Month
8,125,000
3rd Year
26th Month
9,614,583
 
4th Year
38th Month
7,989,583
3rd Year
27th Month
9,479,167
 
4th Year
39th Month
7,854,167
3rd Year
28th Month
9,343,750
 
4th Year
40th Month
7,718,750
3rd Year
29th Month
9,208,333
 
4th Year
41st Month
7,583,333
3rd Year
30th Month
9,072,917
 
4th Year
42nd Month
7,447,917
3rd Year
31st Month
8,937,500
 
4th Year
43rd Month
7,312,500
3rd Year
32nd Month
8,802,083
 
4th Year
44th Month
7,177,083
3rd Year
33rd Month
8,666,667
 
4th Year
45th Month
7,041,667
3rd Year
34th Month
8,531,250
 
4th Year
46th Month
6,906,250
3rd Year
35th Month
8,395,833
 
4th Year
47th Month
6,770,833
3rd Year
36th Month
8,260,417
　
4th Year
48th Month
6,635,417
5th Year
49th Month
6,500,000
　
6th Year
61st Month
4,875,000
5th Year
50th Month
6,364,583
 
6th Year
62nd Month
4,739,583
5th Year
51st Month
6,229,167
 
6th Year
63rd Month
4,604,167
5th Year
52nd Month
6,093,750
 
6th Year
64th Month
4,468,750
5th Year
53rd Month
5,958,333
 
6th Year
65th Month
4,333,333
5th Year
54th Month
5,822,917
 
6th Year
66th Month
4,197,917
5th Year
55th Month
5,687,500
 
6th Year
67th Month
4,062,500
5th Year
56th Month
5,552,083
 
6th Year
68th Month
3,927,083
5th Year
57th Month
5,416,667
 
6th Year
69th Month
3,791,667
5th Year
58th Month
5,281,250
 
6th Year
70th Month
3,656,250
5th Year
59th Month
5,145,833
 
6th Year
71st Month
3,520,833
5th Year
60th Month
5,010,417
　
6th Year
72nd Month
3,385,417
7th Year
73rd Month
3,250,000
　
8th Year
85th Month
1,625,000
7th Year
74th Month
3,114,583
 
8th Year
86th Month
1,489,583
7th Year
75th Month
2,979,167
 
8th Year
87th Month
1,354,167
7th Year
76th Month
2,843,750
 
8th Year
88th Month
1,218,750
7th Year
77th Month
2,708,333
 
8th Year
89th Month
1,083,333
7th Year
78th Month
2,572,917
 
8th Year
90th Month
947,917
7th Year
79th Month
2,437,500
 
8th Year
91st Month
812,500
7th Year
80th Month
2,302,083
 
8th Year
92nd Month
677,083
7th Year
81st Month
2,166,667
 
8th Year
93rd Month
541,667
7th Year
82nd Month
2,031,250
 
8th Year
94th Month
406,250
7th Year
83rd Month
1,895,833
 
8th Year
95th Month
270,833
7th Year
84th Month
1,760,417
　
8th Year
96th Month
135,417








--------------------------------------------------------------------------------



















44.         Charterers’ disclosure
Upon Owners and/or Financiers request, Performance Guarantor to provide audit
report every year until charter expire.




45.         Confidentiality
The parties shall keep the negotiations and contents of this Charter and any
information they may have received at any time in relation to the business,
strategies or financial affairs of the other party in the strictest confidence
(collectively, ”Confidential Information”). The parties may nevertheless
disclose such Confidential Information (i) when required by law, regulatory
rules and regulations, governmental authorities, accounting principles (U.S.
GAAP) or relevant stock exchange rules, or (ii) to professional advisers
(including, without limitation, legal, accounting and tax advisers) of the
parties. This Clause 45 shall survive the termination or expiry of this Charter.






IN WITNESS HEREOF the Owners and the Charterers have signed and executed TWO
COPIES of this Agreement the day and year first written.












KATAYAMA MARINE S.A.                BULK TRIDENT LTD.
For the Owners:                  For the Charterers:




/s/ Minoru Katayama_________             /s/ Deborah L. Davis_________
Minoru Katayama                     Deborah L. Davis
Director/Secretary                     Director/Vice-President






List of Appendices:


Appendix A:    Memorandum of Agreement for purchase option
Appendix B:     Form of performance guarantees



